Citation Nr: 1224611	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  07-10 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for spondylolisthesis and spondylolysis at L5-S1 (excluding the period during which a temporary total evaluation was assigned from July 11, 2007, to September 30, 2007).  

2.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Tiger Team of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a February 2012 rating decision of the RO in Houston, Texas.  The January 2006 rating decision granted an increased rating of 20 percent for service-connected spondylolisthesis and spondylolysis, L5-S1, and the February 2012 rating decision granted entitlement to service connection for sciatic radiculopathy of the right and left lower extremities, evaluated as 10 percent disabling each, effective January 12, 2012.  

In May 2012, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  As noted at the hearing, since the appellant's service-connected radiculopathy is evaluated as a neurological manifestation of the low back disability, the issues of entitlement to increased ratings for radiculopathy of the right and left lower extremities are also before the Board.
  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2012 Board hearing, the appellant testified that he did not have forward flexion of 30 degrees or more.  (May 2012 Board Hearing Transcript (Tr.) at 4)  He stated that when he attempted to forward flex, it hurt severely and he could black out and fall to the floor.  (Id.)  The appellant also reported having incapacitating episodes due to his back.  (Tr. at 6)  He testified that his doctor had prescribed bed rest.  (Tr. at 8)  The appellant's back disability was last evaluated at a VA examination in January 2012.  The January 2012 VA examination report reflects that the appellant had forward flexion of the spine to 40 degrees, with objective evidence of painful motion at 35 degrees.  As a lay person, the appellant is not competent to report that he had forward flexion of less than 30 degrees, an exact measurement which is measured by a goniometer.  However, he is competent to report that his forward flexion is limited.  Additionally, the appellant reported neurological symptoms involving his bowels and bladder which were not noted in the January 2012 VA examination.  (Tr. at 10)  His statements indicate that his back disability symptoms may have worsened since the previous VA examination.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, a new VA examination is necessary to determine the current state of the appellant's service-connected spondylolisthesis and spondylolysis L5-S1.    

At the May 2012 hearing, the appellant reported that he had pain that radiated throughout his legs.  (Tr. at 5)  He testified that his feet tingled, and his legs, knees and feet went numb.  (Tr. at 9)  He stated that the symptoms had caused him to stumble and fall.  (Tr. at 10)  The appellant's testimony indicates his radiculopathy symptoms may have worsened since the January 2012 VA examination.  Thus, a new VA examination regarding the appellant's service-connected radiculopathy of the left and right lower extremities would also be useful.

The United States Court of Appeals for Veterans Claims (Court) determined that where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  At the May 2012 hearing, the appellant testified that he stopped working due to his back.  (Tr. at 6)  He indicated that his back condition impaired his ability to work.  (Tr. at 6-7)  A January 2008 rating decision denied the appellant's claim for a TDIU.  However, as the appellant asserted that he is unable to work due to his back disability at the May 2012 hearing, a new claim for TDIU was raised.  The Board has therefore added a TDIU claim to page 1.  Further development is needed to properly adjudicate the TDIU claim.

The appellant also testified at the May 2012 hearing that he had been prescribed bedrest by Dr. P.Y.  (Tr. at 8)  He stated that he had submitted all the treatment records from him.  (Id.)  Records from Dr. P.Y. have been associated with the claims file.  The most recent record is dated in April 2009.  However, the records do not indicate that the appellant was prescribed bedrest.  Thus, additional records from Dr. P.Y. may be available that have not been associated with the claims file.  The appellant should be contacted and requested to submit a VA Form 21-4142 if there are relevant outstanding records from Dr. P.Y. or any other providers.

Finally, the VA treatment records in the file only date to August 2008.  Thus, there may be other relevant VA treatment records that have not been associated with the claims file.  Consequently, the Board requests the appellant's complete VA treatment records from August 2008 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Comply with VA's duty to notify and assist the appellant with respect to the claim advanced for entitlement to a TDIU.

2.  Obtain all of the appellant's VA treatment records from August 2008 to present.  If no records are available, the claims folder must indicate this fact.

3.  Contact the appellant and request that he identify the names, addresses and approximate dates of treatment for any private health care providers who may possess records pertinent to his claims that have not been associated with the claims file, including records from Dr. P.Y. from April 2009 to present.  Following the receipt of any necessary authorizations from the appellant, attempt to obtain and associate with the claims file any medical records identified by the appellant.

4.  After completion of the above, schedule the appellant for a VA examination by a physician with appropriate expertise to determine the following:

* Determine the nature and severity of his service-connected spondylolisthesis and spondylolysis L5-S1 residuals, including any neurological abnormalities, to include bowel or bladder impairment, or scarring associated with prior surgical interventions.

* Determine the nature and severity of his service-connected sciatic radiculopathy of the right and left lower extremities.

* Conduct all testing and evaluation needed to make these determinations, including a physical examination.  The examiner should identify and completely describe all current symptomatology.

* The examination report must include ranges of motion, with notations as to the degree of motion at which the appellant experiences pain, if any.  The degree of any additional functional impairment due to pain, including on use, should be set forth in additional degrees of limitation of range of motion.  In particular, the examiner should discuss any associated limitation of forward flexion of the thoracolumbar spine, ankylosis (favorable or unfavorable) of the entire thoracolumbar spine, and unfavorable ankylosis of the entire spine.  

* The examiner should offer an opinion as to whether it is at least as likely as not that all of the appellant's service-connected disabilities together cause him to be unable to obtain and retain substantially gainful employment with consideration of his occupational experience, education, and training, but without consideration of his age.   

* The claims folder must be made available to the examiner for review in connection with the examination, including a complete copy of this remand.  The examiner is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the appellant's complaints and clinical findings, clinically correlating her complaints and findings to each diagnosed disorder.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  

5.  Lastly, the appellant's increased rating claims and the claim for a TDIU must be adjudicated on the basis of all the evidence of record and all governing law and regulations.  If any benefit sought on appeal continues to be denied, the appellant and his representative must be provided with a supplemental statement of the case, followed by an appropriate period of time for a response. The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


